DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 07/28/2021.

Response to Arguments
Applicant's arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 8, 10, 12-13 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Pub. 20180364361) in view of Thiel et al. (U.S. Pub. 20110148697) further in view of Petrovic et al. (U.S. Pub. 20170126310).
Regarding claim 10 Liu disclose a method, comprising: 
monitoring a plurality of satellites an antenna, para. 121, “the network interface device 1020 may include a plurality of antennas to wirelessly communicate using at least one of single-input multiple-output (SIMO), multiple-input multiple-output (MIMO), or multiple-input single-output (MISO) techniques”; 
receiving the plurality of analog signals as a composite signal of raw spectrum samples at one or more digitizers para. 35, “the device 104 collects the raw GNSS signals 224 and does the acquisition 226. The device 104 then sends 228 the results of the acquisition, such as timestamps, Doppler, and phase shift information, to the network-based GNSS service 230, where the localization is performed”; 
digitizing the composite signal of raw spectrum samples by one or more digitizers para. 35, “the device 104 then sends 228 the results of the acquisition, such as timestamps, Doppler, and phase shift information, to the network-based GNSS service 230, where the localization is performed”; 
storing the digitized composite signal of raw spectrum samples in a first memory para. 21, “the method also includes storing in memory, by the computing device, the raw GPS signals for the plurality of positions, and processing the raw GPS ; 
processing the composite signal of raw spectrum samples in a plurality of processing cores in parallel, the processing including para. 21, “processing the raw GPS signals in batch mode at the computing device to obtain acquisition data for the plurality of positions”: 
extracting a plurality of independent signals from the composite signal of raw spectrum samples, each of the independent signals corresponding to one of the distinct center frequencies para. 47, “at operation 306, the raw geolocation signals are processed to create an acquisition data set. The acquisition data set may be time-stamped for correlation of the acquired satellites and geolocation data with a position later calculated using the acquisition data set”; and 
processing the plurality of independent signals para. 54, “At operation 316, the position or positions associated with the received acquisition data are calculated”; 
storing the processed independent signals in a second memory para. 54,  “at operation 318, the calculated positions are stored in a database”; and 
selectively supplying the processed independent signals from the processing cores and the second memory to one or more content receivers wherein the processed independent signals are selectively supplied in response to a request from one or more of the content receivers para. 54, “reported to another device that is subscribed to receive the position information”. Para. 115, “The 
Liu does not specifically disclose forming the digitized composite signal of raw spectrum samples into frames. However, Thiel teach para. 7, “The data signal is divided into 25 30 s frames”. 
Thiel further teach wherein the first memory stores the digitized composite signal of raw spectrum samples as frames of raw spectrum para. 21, “the method also includes storing in memory, by the computing device, the raw GPS signals for the plurality of positions”; 
forming the processed independent signals into frames. para. 7, “data signal is divided into 25 30 s frames, each having 1500 bits and these are divided into five 6 s subframes”;
wherein the second memory stores the processed independent signals as processed frames para. 7, “data signal is divided into 25 30 s frames, each having 1500 bits and these are divided into five 6 s subframes”.
Liu and Thiel does not specifically disclose each of the satellites transmitting an analog signal having a distinct center frequency within a corresponding frequency band. However Petrovic teach para. 55, “FIG. 5 is a diagram illustrating another example of an LNB, this time configured to handle 3 satellites, each having left and right polarizations.”, para. 60, “Preferably, in various embodiments, the filters are centered at the WiFi bands of interest”. Fig. 5 shows handling at least two different received frequency bands: the Ka band (26.5-40 GHz) and the Ku band (12-18 GHz), each band having a different center frequency.
 Liu, Thiel and Petrovic are analogous because they pertain to the field of wireless communication and, more specifically, to managing signal parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thiel and Petrovic in the system of Liu so the system can accurately and efficiently manipulate the signals received, and inform the receiving device of the reception of the data. The motivation for doing so would have been to ensure high levels of confidentiality and the quality of services of the data processing of the received signals.
Regarding claim 12 Liu does not specifically disclose wherein processing the plurality of independent signals includes: extracting trajectory data for the plurality of satellites. However Thiel teach para. 27, “determine whether satellite trajectory information of sufficient quality is available at the receiver”.
Liu, Thiel and Petrovic are analogous because they pertain to the field of wireless communication and, more specifically, to managing signal parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thiel 
Regarding claim 13 Liu does not specifically disclose wherein processing the plurality of independent signals includes: extracting health data for the plurality of satellites. However Thiel teach (para. 4, “a data message is modulated on top of the C/A code by each satellite and contains important information such as detailed orbital parameters of the transmitting satellite (called ephemeris), status of the satellite (healthy or unhealthy)".
Liu, Thiel and Petrovic are analogous because they pertain to the field of wireless communication and, more specifically, to managing signal parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thiel in the system of Liu and Petrovic so the system can accurately and efficiently manipulate the raw signals received. The motivation for doing so would have been to ensure the quality of services of the data processing of the received signals.
Regarding claim 17 Liu disclose further comprising: subsequent to processing the plurality of independent signals, accessing the digitized composite signal of raw spectrum samples in the first memory para. 21, “the method also includes storing in memory, by the computing device, the raw GPS signals for the plurality of positions, and processing the raw GPS signals in batch mode at the computing device to obtain acquisition data for the plurality of positions”; and 
further processing the composite signal of raw spectrum samples using the processed plurality of independent signals para. 47, “at operation 306, the raw geolocation signals are processed to create an acquisition data set. The acquisition data set may be time-stamped for correlation of the acquired satellites and geolocation data with a position later calculated using the acquisition data set”.
Claim 19 recites an apparatus corresponding to the method of claim 10 and thus is rejected under the same reason set forth in the rejection of claim 10.
Regarding claim 20 the limitations of claim 20 are rejected in the same manner as analyzed above with respect to claim 10.

Regarding claim 1 Liu disclose a system, comprising: 
an antenna configured to concurrently receive a plurality of signals from a corresponding plurality of satellites para. 121, “the network interface device 1020 may include a plurality of antennas to wirelessly communicate using at least one of single-input multiple-output (SIMO), multiple-input multiple-output (MIMO), or multiple-input single-output (MISO) techniques”,
a plurality of digitizers, each configured to receive from the antenna an analog signal of raw spectrum samples within one of the plurality of frequency bands para. 21 and 35, “The method also includes storing in memory, by the computing device, the raw GPS signals for the plurality of positions, and processing the raw GPS signals in batch mode at the computing device to obtain acquisition data for the plurality of positions”, 
digitize the received analog signal, and form the digitized received analog signal into raw frames para. 35, “the device 104 then sends 228 the results of the acquisition, such as timestamps, Doppler, and phase shift information, to the network-based GNSS service 230, where the localization is performed”; 
a first memory system configured to store the raw frames para. 21, “the method also includes storing in memory, by the computing device, the raw GPS signals for the plurality of positions, and processing the raw GPS signals in batch mode at the computing device to obtain acquisition data for the plurality of positions”;
a plurality of processing cores each configured to: access the raw frames from the digitizers and from the first memory system para. 21, “processing the raw GPS signals in batch mode at the computing device to obtain acquisition data for the plurality of positions”; 
process the raw frames in parallel para. 18, “Some of the operations required for acquisition are parallelized and then performed by the GPU, which is well-suited for performing the parallel calculations quickly, helping to reduce energy consumption”;
extract a plurality of independent signals from the raw frames, each of the independent signals corresponding to one of the frequency bands para. 47, “at operation 306, the raw geolocation signals are processed to create an acquisition data set. The acquisition data set may be time-stamped for correlation of the acquired satellites and geolocation data with a position later calculated using the acquisition data set”; and 
a second memory system configured to store the processed frames para. 25 and 54, “at operation 318, the calculated positions are stored in a database”; and 
an output interface configured to selectively supply the processed frames of the independent signals from the processing cores and the second memory system to one or more content receivers in response to a corresponding request from the one or more content receivers para. 54, “reported to another device that is subscribed to receive the position information”. Para. 115, “The machine 1000 may be a personal computer (PC), a tablet PC, a set-top box (STB), a laptop, a mobile telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing instructions (sequential or otherwise) that specify actions to be taken by that machine”. For example a set-top box (STB) executing the command of changing the channel will request to supply a different band or frequency to display to the user possibly depending on the location of the user like a regional local channel.
Liu does not specifically disclose process the plurality of independent signals into processed frames para. 54, “At operation 316, the position or positions associated with the received acquisition data are calculated”. However, Thiel teach para. 7, “The data signal is divided into 25 30 s frames”. 
Liu and Thiel does not specifically disclose each of the satellites transmitting an analog signal having a distinct center frequency within a corresponding frequency band. However Petrovic teach para. 55, “FIG. 5 is a diagram illustrating another example of an LNB, this time configured to handle 3 satellites, each having left and right polarizations.”, para. 60, “Preferably, in various embodiments, the filters are .
 Liu, Thiel and Petrovic are analogous because they pertain to the field of wireless communication and, more specifically, to managing signal parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thiel and Petrovic in the system of Liu so the system can accurately and efficiently manipulate the signals received, and inform the receiving device of the reception of the data. The motivation for doing so would have been to ensure high levels of confidentiality and the quality of services of the data processing of the received signals.
Regarding claim 2 Liu disclose wherein the plurality of digitizers and the first memory system are co-located para. 118, “In an example, one or any combination of the hardware processor 1002, the main memory 1004, the static memory 1006, or the mass storage device 1016 may constitute machine-readable media”.
Regarding claim 4 the limitations of claim 4 are rejected in the same manner as analyzed above with respect to claim 12.
Regarding claim 5 the limitations of claim 5 are rejected in the same manner as analyzed above with respect to claim 2.
Regarding claim 8 the limitations of claim 8 are rejected in the same manner as analyzed above with respect to claim 10.

Claim(s) 6, 9, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Pub. 20040043798) in view of Thiel et al. (U.S. Pub. 20110148697) further in view of Petrovic et al. (U.S. Pub. 20170126310) further in view of Helleren (U.S. Pub. 20170123929). 
Regarding claim 14 Liu, Thiel, and Petrovic does not specifically disclose further comprising: while processing the composite signal of raw spectrum samples, detecting a fault in one of the plurality of processing cores; and in response to detecting the fault in one of the plurality of processing cores, replacing the faulty processing core with a redundant processing core while continuing to process the plurality of independent signals. However Helleren teach para. 32, “Yet other checkpointing systems and methods are configured such that if there is a failure of a primary process, the backup process can take over without interruption”.
Liu, Thiel, Petrovic and Helleren are analogous because they pertain to the field of wireless communication and, more specifically, to managing signal parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Helleren in the system of Liu, Thiel and Petrovic to prevent failures and interruptions during the processing of the information. The motivation for doing so would have been to avoid unwated downtimes and the repetition of procedures that were running at the time of the failure.
 claim 18 Liu, Thiel, and Petrovic does not specifically disclose further comprising: configuring one or more virtual machines as the processing cores. However Helleren teach para. 105, “alternatively, virtual computer system processing can be constructed to implement one or more of the methods or functionality as described herein”.
Liu, Thiel, Petrovic and Helleren are analogous because they pertain to the field of wireless communication and, more specifically, to managing signal parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Helleren in the system of Liu, Thiel and Petrovic to prevent failures and interruptions during the processing of the information. The motivation for doing so would have been to take advantage from distributed processing.
Regarding claims 6 and 9 the limitations of claims 6 and 9, respectively,   are rejected in the same manner as analyzed above with respect to claims 14 and 18, respectively.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Pub. 20040043798) in view of Thiel et al. (U.S. Pub. 20110148697) further in view of Petrovic et al. (U.S. Pub. 20170126310) further in view of Halverson et al. (U.S. Pub. 20180157255). 
 claim 15 Liu, Thiel and Petrovic does not specifically disclose further comprising: encrypting the processed independent signals prior to selectively supplying the processed independent signals to the one or more content receivers. However Halverson teach para. 324, “In one example, high bandwidth wireless communication may require a high speed processor for encryption, encoding, modulation and other related processing”.
Liu, Thiel, Petrovic and Halverson are analogous because they pertain to the field of wireless communication and, more specifically, to managing signal parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Halverson in the system of Liu, Thiel and Petrovic to protect the information and prevent it to be wide-open to external threats. The motivation for doing so would have been to maintain high levels of confidentiality while processing and exchanging the data.
Regarding claim 7 the limitations of claim 7 are rejected in the same manner as analyzed above with respect to claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471
	
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471